JAMES E. JOHNSON                             THE CITY OF NEW YORK                               CHRISTOPHER COYNE
Corporation Counsel                                                                           Assistant Corporation Counsel
                                            LAW DEPARTMENT                                    Labor & Employment Division
                                                                                                             (212) 356-1180
                                                100 CHURCH STREET                                       ccoyne@law.nyc.gov
                                                NEW YORK, NY 10007

                                                                     December 17, 2019

        BY ECF

        Honorable Paul A. Engelmayer
        United States District Judge
        Southern District of New York
        40 Foley Square, Room 2201
        New York, NY 10007


                       Re: Hamilton v. City of New York,
                           19 Civ. 3197 (PAE)


        Dear Judge Engelmayer:

                        I am the Assistant Corporation Counsel assigned to defend the City of New York
        in the above-referenced action. I write to respectfully request an adjournment of the initial
        pretrial conference scheduled for January 9, 2020. This is the third request for an adjournment of
        the initial conference. The initial conference was originally scheduled for September 6, 2019,
        but was adjourned to November 5, 2019, following the parties’ referral to the Southern District’s
        Mediation Program. The initial conference was then adjourned to January 6, 2020, because the
        prior Assistant Corporation Counsel assigned to this matter went out of the office on extended
        parental leave. Defendant now seeks this third adjournment of the initial conference and plaintiff
        consents to this request.

                         Defendant requests this adjournment because I will be on trial before the
        Honorable Vernon S. Broderick in the matter of Berger v. The New York City Police
        Department, et al., 13 Civ. 6084, beginning on January 6, 2020. The parties anticipate trial to
        last for at least 3-4 days, which conflicts with the initial conference in this matter. Accordingly,
        defendant respectfully requests an adjournment of the initial conference.

                        The parties have conferred and jointly propose February 3, 4, or 7, 2020, as
        alternative dates for the conference. If the request for an adjournment is granted, defendant also
        respectfully requests that the deadline for the joint letter and proposed case management plan
        currently due on January 3, 2020, be extended to a date five-days prior to the date of the initial
        conference.
HONORABLE PAUL A. ENGELMAYER
United States District Judge
Hamilton v. City of New York,
19 Civ. 3197 (PAE)
December 17, 2019
Page 2


           Thank you for your consideration of this request.

                                                 Respectfully submitted,



                                                                      /s/
                                                              Christopher Coyne
                                                        Assistant Corporation Counsel

Cc   John Scola
     (by ECF)

                             The consent request for an adjournment of the initial pretrial
                             conference in this matter is granted. The conference is
                             adjourned to February 13, 2020, at 10:30 am. Pretrial
                             submissions in accordance with the Court's individual rules
                             are due by February 7, 2020. SO ORDERED.


                             PaJA.�
                             __________________________________
                                   PAUL A. ENGELMAYER 12/18/2019
                                   United States District Judge




                                          -2-
